ORDER
PER CURIAM.
In this appeal from an interpleader action, appellant, Gordon Neilson, claims that the Circuit Court of the City of St. Louis erred in finding that he did not establish an attorney/client relationship *192with the respondent, Tarron Cobbs. We affirm.1
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision.

. Tarron. Cobbs' motions to dismiss and for sanctions for frivolous appeal, taken with the case, are denied.